Exhibit 10.40
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into on December 6, 2010,
by and between Michael D. Popielec, an individual (“Executive”) and Ultralife
Corporation, a Delaware corporation (the “Company”).
Recitals
WHEREAS, the Company and Executive desire to establish an agreement pursuant to
which Executive will be retained as the President and Chief Executive Officer of
the Company, effective December 30, 2010 (the “Effective Date”), and to provide
for Executive’s employment by the Company upon the terms and conditions set
forth herein.
Agreement
Now, Therefore, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:
1. Employment. Executive will serve as President and Chief Executive Officer of
the Company for the Employment Term specified in Section 2 below. Executive will
report to the Board of Directors of the Company (the “Board”), and Executive
will render such services, consistent with the foregoing role, as the Board may
from time to time direct.
2. Term. The employment of Executive pursuant to this Agreement shall commence
on the Effective Date and shall continue until terminated as provided in this
Agreement. (The period during which Executive is employed under this Agreement
is referred to the “Employment Term”).
3. Salary. As compensation for the services rendered by Executive under this
Agreement, the Company shall pay to Executive a base salary initially equal to
$450,000 per year (“Base Salary”) for calendar year 2011, payable to Executive
in accordance with the Company’s payroll practices. The Base Salary shall be
subject to adjustment by the Board but may not be decreased without the consent
of Executive.
4. Bonus. In addition to his Base Salary, Executive shall be entitled to
participate in the Company’s executive bonus program. Bonuses shall be paid in
accordance with the guidelines set forth under the bonus program but in all
events a bonus shall be paid in the year following the year to which the bonus
relates within thirty (30) days of the Company’s determination of the amounts of
the bonus but in no event later than December 31 of the year following the year
for which the bonus is earned. For 2011, and each year thereafter, the
Executive’s Annual Cash Bonus target shall not be less than 75% of the
Executive’s 2011 Base Salary (the “Target Bonus”). Executive will be entitled to
receive Annual Cash Bonuses ranging from 0% to 140% of the Target Bonus based
upon the Executive’s satisfaction of certain quantitative and qualitative
performance metrics to be agreed upon between the Executive and the Company’s
Compensation and Management Committee no later than January 31 of the year for
which the bonus applies. Satisfaction of less than 80% of the Bonus Plan metrics
will result in no bonus. Satisfaction of 80% to 100% of the Bonus Plan metrics
will result in bonus ranges from 20% to 100% of the Target Bonus. Satisfaction
of 100% to 125% of the Bonus Plan metrics will result in bonus ranges from 100%
to 140% of the Target Bonus. In no event will the bonus exceed 140% of the
Target Bonus.

 

 



--------------------------------------------------------------------------------



 



5. Executive Benefits.
(a) Stock Options. Executive will be granted options to purchase shares of the
Company’s Common Stock, par value $.01 per share (the “Stock”) as follows:
(i) 50,000 shares on December 30, 2010 with an exercise price determined on that
date in accordance with the Company’s Long Term Incentive Plan, as amended
(“LTIP”), with equal vesting on each of December 30, 2011, December 30, 2012,
December 30, 2013 and December 30, 2014,
(ii) 250,000 shares on December 30, 2010 with an exercise price determined on
that date in accordance with the LTIP with equal vesting on each of December 30,
2011, December 30, 2012, December 30, 2013 and December 30, 2014,
(iii) 200,000 shares on December 30, 2010 with an exercise price of $10 per
share with vesting to begin on the date the Stock first reaches a closing price
of $10 for 15 trading days in a 30 trading-day period, with such vesting in
equal amounts over the four anniversary dates of that date.
(iv) 200,000 shares on December 30, 2010 with an exercise price of $15 per share
with vesting to begin on the date the Stock first reaches a closing price of $15
for 15 trading days in a 30 trading-day period, with such vesting in equal
amounts over the four anniversary dates of that date.
(v) 50,000 shares on January 3, 2011 with an exercise price determined on that
date in accordance with the LTIP with equal vesting on each of December 30,
2011, December 30, 2012, December 30, 2013 and December 30, 2014.
All such options in Sections 5(a) (i), (ii), and (v) above shall terminate on
December 30, 2017. All such options in Sections 5(a) (iii) and (iv) above shall
terminate as of the later of December 30, 2017 and five (5) years after the
initial date vesting commences, but in no event later than December 30, 2020.
The options set forth at Sections 5(a)(ii), (iii) and (iv) are conditional and
are subject to shareholder approval to increase the number of shares available
under the LTIP to accommodate these options and to also increase the current
limitation on maximum options issuable to an employee in a given year. If such
approval is not obtained, such options shall be null and void.
(b) Employee and Executive Benefits. Executive will be entitled to receive all
benefits provided to senior executives, executives and employees of the Company
generally, provided that in respect to each such plan Executive is otherwise
eligible and insurable in accordance with the terms of such plans.

 

2



--------------------------------------------------------------------------------



 



(c) PTO and Sabbatical. Executive shall be entitled to Paid Time Off, holidays
and sabbatical in accordance with the policies of the Company as they exist from
time to time.
(d) Relocation. Executive shall be entitled to the following relocation
benefits:
(i) rent in and commute transportation to the Rochester, New York area for up to
nine (9) months, as needed, during 2011 for a total actual expense not to exceed
$50,000, and
(ii) payment of all actual reasonable relocation and moving expenses, including
expenses incurred by Executive and spouse for travel to the Rochester, New York
area to locate living accommodations, packing and transporting of household
items to the new household and meals, lodging and travel in connection with the
move to the new household, incurred in 2011 in an aggregate amount not to exceed
$60,000, and
(iii) payment of all actual reasonable current house sale/closing costs,
including deed preparation, tax stamps, reasonable attorneys’ fees, real estate
transfer taxes and real estate commission, incurred in 2011 in an aggregate
amount not to exceed $120,000.
6. Severance Benefits.
(a) At Will Employment. Executive’s employment shall be “at will.” Either the
Company or Executive may terminate this Agreement and Executive’s employment at
any time, with or without Business Reasons (as defined in Section 7(a) below),
in its or his sole discretion, upon sixty (60) days’ prior written notice of
termination.
(b) Involuntary Termination. If at any time during the term of this Agreement,
other than following a Change in Control to which Section 6(c) applies, the
Company terminates the employment of Executive without Business Reasons or a
Constructive Termination occurs, then Executive shall be entitled to receive the
following:
(i) salary, any unpaid bonus from the prior year, and the cash value of any
accrued Paid Time Off (consistent with the Company’s Paid Time Off policies then
in effect) through the Termination Date plus continued salary for a period of
eighteen (18) months following the Termination Date, payable in accordance with
the Company’s regular payroll schedule as in effect from time to time; provided,
however, that such 18-month period shall be reduced to twelve (12) months if the
Termination Date is on or after June 30, 2012,
(ii) a pro-rata amount (calculated on a per diem basis) of the full year bonus
which the Executive would have earned for the calendar year in which the
termination of employment occurred,
(iii) acceleration of vesting of all outstanding stock options and other equity
arrangements (including but not limited to restricted stock, stock appreciation
rights, and such instruments) subject to vesting and held by Executive subject
to the provision, however, that the acceleration shall not cover more than
eighteen (18) months from the Termination Date (and in this regard, all such
options and other exercisable rights held by Executive shall remain exercisable
for one year following the Termination Date, or through the original expiration
date of the stock options or other exercisable rights, if earlier),

 

3



--------------------------------------------------------------------------------



 



(iv) continuation of health benefits for Executive, Executive’s spouse and any
dependent children for a period of twelve (12) months after the Termination Date
followed by eighteen (18) months of Executive-paid COBRA eligibility, and
(v) no other compensation, severance or other benefits, except only that this
provision shall not limit any benefits otherwise available to Executive under
Section 6(c) in the case of a termination following a Change in Control.
(c) Change in Control. If at any time during the term of this Agreement a
“Change in Control” occurs (as defined below) and within twelve (12) months of
the date of the Change in Control, the Company terminates the employment of
Executive without Business Reasons or a Constructive Termination occurs, then
Executive shall be entitled to receive the following:
(i) salary, any unpaid bonus from the prior year, and the cash value of any
accrued Paid Time Off (consistent with the Company’s Paid Time Off policies then
in effect) through the Termination Date plus an amount equal to eighteen
(18) months of Executive’s salary as then in effect, payable immediately upon
the Termination Date,
(ii) one and one-half times the Target Bonus for the Executive for the calendar
year in which the Termination Date occurred,
(iii) acceleration in full of vesting of all outstanding stock options and other
equity arrangements (including but not limited to restricted stock, stock
appreciation rights, and such instruments) subject to vesting and held by
Executive (and in this regard, all such options and other exercisable rights
held by Executive shall remain exercisable for eighteen (18) months following
the Termination Date, or through the original expiration date of the stock
options or other exercisable rights, if earlier),
(iv) continuation of health benefits for Executive, Executive’s spouse and any
dependent children for a period of twenty-four (24) months after the Termination
Date, and
(v) no other compensation, severance or other benefits.
With respect to the portion, if any, of the severance payments under Section
6(c) that constitutes nonqualified deferred compensation under the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended and the Treasury
Regulations and official guidance issued thereunder (collectively
“Section 409A”), payment of such portion shall be made in a lump sum upon a
Change in Control only if such Change of Control constitutes a “change in
control” within the meaning of Section 409A. To the extent a lump sum payment is
not permissible, the payments shall instead be made in accordance with
Section 6(b).

 

4



--------------------------------------------------------------------------------



 



To the extent the vesting and/or accelerated payment of outstanding stock
options and other equity arrangements pursuant to Section 6(c)(iii) would
subject Executive to the imposition of tax and/or penalties under Section 409A,
the vesting and/or payment of such stock options and other equity shall be
delayed to the extent necessary to avoid the imposition of such tax and/or
penalties.
Executive shall bear all expense of, and be solely responsible for, all federal,
state, local or foreign taxes due with respect to any payment received under
this Section 6(c), including, without limitation, any excise tax imposed by
Section 4999 of the Code; provided, however, that all payments under this
Agreement shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code but only
if, by reason of such reduction, the net after-tax benefit received by Executive
shall exceed the net after-tax benefit received by Executive if no such
reduction was made. For purposes of this Section, “net after-tax benefit” shall
mean (i) the total of all payments and the value of all benefits which Executive
receives or is then entitled to receive from the Company that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to Executive (based on the rate
in effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of excise taxes imposed
with respect to the payments and benefits described in (i) above by Section 4999
of the Code. The foregoing determination will be made by the Company’s
independent auditors. The Company will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and
Executive within 15 days after the Date of Termination. If the Accounting Firm
determines that such reduction is required by this Section, the Company shall
pay such reduced amount to Executive in accordance with this Section. If the
Accounting Firm determines that no reduction is necessary under this Section, it
will, at the same time as it makes such determination, furnish the Company and
Executive an opinion that Executive will not be liable for any excise tax under
Section 4999 of the Code. The Company and Executive will each provide the
Accounting Firm access to and copies of any books, records, and documents in the
possession of the Company or Executive, as the case may be, reasonably requested
by the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section will be borne by the Company.
(d) Termination for Disability. If at any time during the term of this
Agreement, other than following a Change in Control to which Section 6(c)
applies, Executive shall become unable to perform his duties as an employee as a
result of incapacity, which gives rise to termination of employment for
Disability, then Executive shall be entitled to receive the following:
(i) salary, any unpaid bonus from the prior year, and the cash value of any
accrued Paid Time Off (consistent with the Company’s PTO policies then in
effect) through the Termination Date plus continued salary for a period of
twelve (12) months following the Termination Date, payable in accordance with
the Company’s regular payroll schedule as in effect from time to time,

 

5



--------------------------------------------------------------------------------



 



(ii) acceleration in full of vesting of all outstanding stock options held by
Executive subject to the provision, however, that the acceleration shall not
cover more than one (1) year from the Termination Date (and in this regard, all
such options and other exercisable rights held by Executive shall remain
exercisable for one year following the Termination Date, or through the original
expiration date of the stock options or other exercisable rights, if earlier),
(iii) continued Company provided health benefits for twelve (12) months,
followed by and to the extent COBRA shall be applicable to the Company,
continuation of health benefits for Executive, Executive’s spouse and any
dependent children, at Executive’s cost, for a period of eighteen (18) months
after the twelve (12) months continuation of Company provided health benefits,
or such longer period as may be applicable under the Company’s policies then in
effect, provided Executive makes the appropriate election and payments, and
(iv) no other compensation, severance or other benefits, except only that this
provision shall not limit any benefits otherwise available to Executive under
Section 6(c) in the case of a termination following a Change in Control.
Notwithstanding the foregoing, however, the Company may deduct from the salary
specified in clause (i) hereof the amount of any payments then received by
Executive under any disability benefit program maintained by the Company to the
extent permissible under Section 409A.
(e) Voluntary Termination or Involuntary Termination for Business Reasons. If
(A) Executive voluntarily terminates his employment (other than in the case of a
Constructive Termination), or (B) Executive is terminated involuntarily for
Business Reasons, then in any such event Executive or his representatives shall
be entitled to receive the following: (i) salary and the cash value of any
accrued Paid Time Off (consistent with the Company’s PTO policies then in
effect) through the Termination Date only, (ii) the right to exercise, for
ninety (90) days following the Termination Date, or through the original
expiration date of the stock options, if earlier, all stock options held by
Executive, but only to the extent vested as of the Termination Date, (iii) to
the extent COBRA shall be applicable to the Company, continuation of health
benefits for Executive, Executive’s spouse and any dependent children, at
Executive’s cost, for a period of eighteen (18) months after the Termination
Date, or such longer period as may be applicable under the Company’s policies
then in effect, provided Executive makes the appropriate election and payments,
and (iv) no other compensation, severance, or other benefits.
(f) Termination Upon Death. If Executive’s employment is terminated because of
death, then Executive’s representatives shall be entitled to receive the
following:
(i) salary and the cash value of any accrued Paid Time Off (consistent with the
Company’s PTO policies then in effect) through the Termination Date,
(ii) except in the case of any such termination following a Change in Control to
which Section 6(c) applies, acceleration in full of vesting of all outstanding
stock options and other equity arrangements (including but not limited to
restricted stock, stock appreciation rights, and such instruments) subject to
vesting and held by Executive subject to the provision, however, that the
acceleration shall not cover more than one (1) year from the Termination Date
(and in this regard, all such options and other exercisable rights held by
Executive shall remain exercisable for one year following the Termination Date,
or through the original expiration date of the stock options or other
exercisable rights, if earlier),

 

6



--------------------------------------------------------------------------------



 



(iii) to the extent COBRA shall be applicable to the Company, continuation of
health benefits for Executive’s spouse and any dependent children, at their
cost, for a period of eighteen (18) months after the Termination Date, or such
longer period as may be applicable under the Company’s policies then in effect
provided Executive’s estate makes the appropriate election and payments,
(iv) any benefits payable to Executive or his representatives upon death under
insurance or other programs maintained by the Company for the benefit of the
Executive, and
(v) no further benefits or other compensation, except only that this provision
shall not limit any benefits otherwise available to Executive under Section 6(c)
in the case of a termination following a Change in Control.
(g) Exclusivity. The provisions of this Section 6 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, either at law, tort or contract, in equity,
or under this Agreement, in the event of any termination of Executive’s
employment. Executive shall be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in paragraph (b), (c), (d), (e) or (f) of this Section 6,
whichever shall be applicable and those benefits required to be provided by law.
(h) Termination. The word “termination” and any variant thereof with respect to
the Executive’s employment shall mean a “separation from service” within the
meaning provided by Section 409A. Payments provided for under this Section 6 are
contingent upon a termination satisfying this definition.
7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a) Business Reasons. “Business Reasons” means (i) gross negligence, willful
misconduct or other willful malfeasance by Executive in the performance of his
duties, (ii) Executive’s conviction of a felony, or an other criminal offense
involving moral turpitude, (iii) Executive’s material breach of this Agreement,
including without limitation any repeated breach of Section 8 hereof or of any
provision of any confidentiality, non-disclosure or non-competition agreements
between the Company and Executive, provided that, in the case of any such
breach, the Board provides written notice of breach to the Executive,
specifically identifying the manner in which the Board believes that Executive
has materially breached this Agreement, and Executive shall have the opportunity
to cure such breach to the reasonable satisfaction of the Board within thirty
(30) days following the delivery of such notice. For purpose of this paragraph,
no act or failure to act by Executive shall be considered “willful” unless done
or omitted to be done by Executive in bad faith or without reasonable belief
that Executive’s action or omission was in the best interests of the Company or
its affiliates. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and in the best interests of the Company. The
Board must notify Executive of any event constituting Business Reasons within
ninety (90) days following the Board’s actual knowledge of its existence (which
period shall be extended during the period of any reasonable investigation
conducted in good faith by or on behalf of the Board) or such event shall not
constitute Business Reasons under this Agreement.

 

7



--------------------------------------------------------------------------------



 



(b) Disability. “Disability” shall mean that Executive has been unable to
perform his duties as an employee as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least sixty (60) days written notice by the Company of its
intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
(c) Termination Date. “Termination Date” shall mean (i) if this Agreement is
terminated on account of death, the date of death; (ii) if this Agreement is
terminated for Disability, the date specified in Section 7(b); (iii) if this
Agreement is terminated by the Company, the date which is indicated in a notice
of termination is given to Executive by the Company in accordance with Sections
6(a) and 9(a) & (b); (iv) if the Agreement is terminated by Executive, the date
which is indicated in a notice of termination given to the Company by Executive
in accordance with Sections 6(a) and 9(a) & (b).
(d) Constructive Termination. A “Constructive Termination” shall be deemed to
occur if (A) (1) Executive’s position changes as a result of an action by the
Company such that (w) Executive shall no longer be President and Chief Executive
Officer of the Company, (x) Executive shall have duties and responsibilities
demonstrably less than or inconsistent with those typically associated with a
President and Chief Executive Officer or (y) Executive shall no longer report
directly to the Board or (2) Executive is required to relocate his place of
employment, other than a relocation within fifty (50) miles of the Company’s
current Newark, New York headquarters, (3) there is a reduction in Executive’s
base salary or target bonus or (4) there occurs any other material breach of
this Agreement by the Company after a written demand for substantial performance
is delivered to the Board by Executive which specifically identifies the manner
in which Executive believes that the Company has materially breached this
Agreement, and the Company has failed to cure such breach to the reasonable
satisfaction of Executive within thirty (30) days following the delivery of such
notice, and (B) within the ninety (90) day period immediately following an
action described in clauses (A)(1) through (4), Executive elects to terminate
his employment voluntarily.

 

8



--------------------------------------------------------------------------------



 



(e) For the purposes of this Agreement, “Change in Control” shall mean the first
to occur of any of the following events:
(i) the acquisition by a person, entity or Group of the right to appoint a
majority of the members of the board of directors of the Company;
(ii) the acquisition by a person, entity or Group of more than 50% of
outstanding equity securities of the Company entitled to vote generally in the
election of directors of the Company;
(iii) the sale, transfer, liquidation or other disposition of all or
substantially all of the assets of the Company through one transaction or a
series of related transactions to one or more persons that are not, immediately
prior to such sale, transfer or other disposition, subsidiaries of the Company
or affiliates of the Company or any of its subsidiaries;
(iv) after any Group which holds, as of the date of the Agreement is signed, in
excess of 25% of the voting securities of the Company has its ownership in the
Company’s securities reduced to less than five (5)% of the combined voting power
of the then outstanding equity securities of the Company, the acquisition by any
person, entity or Group through one transaction or a series of related
transactions of beneficial ownership of equity securities of the Company
representing 30% or more of the combined voting power of the then outstanding
equity securities of the Company; or
(v) the merger or consolidation of the Company with or into another entity as a
result of which Persons who were stockholders of the Company immediately prior
to such merger or consolidation, do not, immediately thereafter, own, directly
or indirectly, securities representing more than 50% of the combined voting
power of all then outstanding securities entitled to vote generally in the
election of directors of the merged or consolidated company.
As used above, “Group” has the meaning set forth in Section 13(d) of the
Exchange Act (other than (i) the Company, any of its subsidiaries or any of
their respective affiliates or (ii) any employee benefit plan of the Company,
any of its Subsidiaries or any of their respective affiliates.
8. No Conflicts.
(a) Executive agrees that in his individual capacity he will not enter into any
agreement, arrangement or understanding, whether written or oral, with any
supplier, contractor, distributor, wholesaler, sales representative,
representative group or customer, relating to the business of the Company or any
of its subsidiaries, without the express written consent of the Company.
(b) As long as Executive is employed by the Company or any of its subsidiaries,
Executive agrees that he will not, except with the express written consent of
the Company, become engaged in, render services for, or permit his name to be
used in connection with, any for-profit business other than the business of the
Company, any of its subsidiaries or any corporation or partnership in which the
Company or any of its subsidiaries have an equity interest.

 

9



--------------------------------------------------------------------------------



 



9. Miscellaneous Provisions.
(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing, shall be effective when given, and in any event shall be
deemed to have been duly given (i) when delivered, if personally delivered,
(ii) three (3) business days after deposit in the U.S. mail, if mailed by U.S.
registered or certified mail, return receipt requested, or (iii) one
(1) business day after the business day of deposit with Federal Express or
similar overnight courier, if so delivered, freight prepaid. In the case of
Executive, notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing. In the case of the Company,
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Corporate Secretary.
(b) Notice of Termination. Any termination by the Company or Executive shall be
communicated by a notice of termination to the other party hereto given in
accordance with paragraph (a) hereof. Such notice shall indicate the specific
termination provision in this Agreement relied upon.
(c) Successors.
(i) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall be entitled to assume the rights and shall be obligated to assume the
obligations of the Company under this Agreement and shall agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (i) or which becomes bound by the terms of this Agreement by
operation of law.
(ii) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(iii) No Other Assignment of Benefits. Except as provided in this Section 9(c),
the rights of any person to payments or benefits under this Agreement shall not
be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection (iii) shall be void.
(d) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

10



--------------------------------------------------------------------------------



 



(e) Entire Agreement. This Agreement shall supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the parties with respect to the subject
matter hereof.
(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g) Arbitration and Governing Law. Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Rochester, New York, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. No party shall be entitled to seek or be awarded
punitive damages. All attorneys fees and costs shall be allocated or apportioned
as agreed by the parties or, in the absence of an agreement, in such manner as
the arbitrator or court shall determine to be appropriate to reflect the final
decision of the deciding body as compared to the initial positions in
arbitration of each party. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York as they apply to contracts
entered into and wholly to be performed within such State by residents thereof.
(h) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
(i) Indemnification. In the event Executive is made, or threatened to be made, a
party to any legal action or proceeding, whether civil or criminal, by reason of
the fact that Executive is or was a director or officer of the Company or serves
or served any other entity in any capacity on behalf of or, at the request of,
the Company in any capacity, Executive shall be indemnified by the Company, and
the Company shall pay Executive’s related expenses when and as incurred, all to
the full extent permitted by law, pursuant to Executive’s existing
indemnification agreement with the Company, if any, in the form made available
to all Executive and all other officers and directors or, if it provides greater
protection to Executive, to the maximum extent allowed under the law of the
State of the Company’s incorporation.
(j) Legal Fees. The Company will pay directly the reasonable fees and expenses
of counsel retained by Executive in connection with the preparation, negotiation
and execution of this Agreement.
(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

11



--------------------------------------------------------------------------------



 



(l) Six Month Waiting Period. Notwithstanding anything herein to the contrary,
to the extent that any payments under this Agreement are subject to a six-month
waiting period under Section 409A, any such payments that would be payable
before the expiration of six months following the Executive’s separation from
service but for the operation of this sentence shall be made during the seventh
month following the Executive’s separation from service. In the case of taxable
benefits that constitute deferred compensation, the Company, in lieu of a delay
in payment, may require Executive to pay the full costs of such benefits during
the period described in the preceding sentence and reimburse Executive for said
costs within thirty (30) days after the end of such period.
(m) Reimbursement of Expenses. Reimbursements under this Agreement shall only be
made for expenses incurred during the term of this Agreement. Any reimbursements
made under this Agreement shall be made by the end of the year following the
year in which the expense was incurred, and the amount of the reimbursable
expenses or in-kind benefits provided in one year shall not increase or decrease
the amount of reimbursable expenses or in-kind benefits provided in a subsequent
year. In order to receive reimbursements under this Agreement, the Executive
shall provide any required supporting documentation by a date reasonably
specified by the Company in accordance with the deadlines set forth in this
section.
(n) Section 409A of the Code. It is intended that the payments and benefits
provided for by this Agreement comply with the requirements of Section 409A, and
this Agreement shall be administered and interpreted in a manner consistent with
such intention. Each payment under this Agreement is treated as a separate
payment for the purposes of Section 409A.
(o) Employee Confidentiality, Non-Disclosure, Non-Compete, Non-Disparagement and
Assignment Agreement. Contemporaneously herewith, the Executive will execute and
deliver the Company’s standard Employee Confidentiality, Non-Disclosure,
Non-Compete, Non-Disparagement and Assignment Agreement.
(p) LTIP Amendment. The Company hereby agrees to approve and to include as an
item in the proxy for the next annual meeting of its shareholders amendments to
the LTIP to increase the shares available under the LTIP and to increase the
current limitation on the maximum options issuable to an employee in a given
year, each to accommodate and cause the effectiveness of the options set forth
in Section 5(a) above. The Company further agrees to recommend to its
shareholders a vote FOR this item.
(q) Termination of Continuing Health Care Coverage. Notwithstanding the terms of
Section 6, in the event Executive is eligible for health care coverage by a
subsequent employer, the Company will no longer be obligated to continue health
care or COBRA coverage for Executive.
[signature page follows]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

                  ULTRALIFE CORPORATION    
 
           
 
  By:   /s/ Bradford T. Whitmore
 
Bradford T. Whitmore    
 
      Chair of the Board of Directors    
 
                Michael D. Popielec    
 
                /s/ Michael D. Popielec                   Michael D. Popielec  
 

 

13